DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“304” on page 4, line 30, paragraph 17of the specification as filed.  
“504” on page 7, line 4, paragraph 21.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “315” as shown in figure 3 appears to be pointing to two different parts.  Clarification/correction is required.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities: page 5, line 2 recites, “the frozen treat ad well.”  It appears that this should recite “the frozen treat as well.”    
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, 11 and 18 recite the limitation, “lightweight.”  This is seen to be a relative term that has not been clearly defined by the claims or specification and thus renders the scope of the claim under as to what can be construed as “lightweight.”
Claim 2 recites the limitation, “small-amplitude.”  This is a relative term which renders the claim indefinite, as it is not defined by the claim, the specification does not 
It is noted that the preamble to claims 1 and 18 recites, “A no-drip frozen dessert package” and the body of the claim recites, “a sealed containment envelope.”  However, there is no positive recitation in the body of the claim of a frozen dessert within the package.  As the claim recites that the containment envelope is sealed, it is not clear as to whether the claim is intending to have an article within the sealed containment envelope or whether the envelope is to be a sealed empty containment envelop.  This rejection can be overcome by amending claims 1 and 18 to recite, “a frozen dessert” within the sealed containment envelope.”
Claims 3-9, 12-17 are rejected based on their dependence to a rejected claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9-11 and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Unilever (FR 2136966).
Regarding claims 1 and 18, Unilever teaches a no-drip frozen dessert package comprising: a sealed containment envelope made of a flexible, lightweight material (see page 1, lines 32-34 of the machine translation), the containment envelope comprising: a 
Further regarding claim 18, the interface at figure 3, item 8 and 10 is seen to divide the first and the second section and is configured to be ruptured via the release actuator (3) for separating the first section from the second section.
Regarding claims 9-11, Unilever discloses that the retainer comprises a circumferential ring disposed about the proximal end of the second section, wherein the circumferential ring is configured to maintain the proximal end of the second section in a fully open, drip-catching position after disengagement of the first section (see figure 3, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 7-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Algida (GB 732026) in view of Verma (US 20170137161) and Zuric (WO 2007045935) and as evidenced by Bambagioni (WO 2018037027)
Regarding claim 1, Algida teaches a no-drip frozen dessert package comprising: a sealed containment envelope (figure 2, 3; page 2, lines 17-31) made of a flexible, lightweight material (see page 2, line 53), the containment envelope comprising: a first 
Claim 1 differs from Algida in specifically reciting, “a retainer configured to maintain the proximal end of the second section in an open, drip- catching configuration after disengagement of the first section.”
It is noted however, that figure 4 of Algida already suggests the desirability of keeping the package in an open configuration so as to be able to collect melted portions of the frozen dessert.  Further in this regard, Verma teaches a retainer (figure 8, item 24; paragraph 27-28); that is also configured to keep a proximal end of a section of a flexible package in an open configuration (see paragraph 2) and where the retainer is 
As Algida already desires for the second section of the package to remain open to collect drips from the frozen dessert (see figure 4) to thus modify Algida and provide a retainer to maintain the proximal end of the second section in an open drip catching configuration, as taught by Verma and Zuric would have been obvious to one having ordinary skill in the art, for the purpose of ensuring that the second section of Algida’s package did not collapse to prevent collecting of melting frozen dessert. 
It is noted that claim 18 is rejected for the reasons already discussed above with respect to claim 1.  It is further noted that the interface at item 19, 21 of Algida can be construed as dividing the first and second section and is constructed so as to be ruptured for separating the first section from the second section (see figure 4). 
Regarding claim 2, Algida teaches the release actuator comprises a flexible elongate member (figure 1, item 16; page 1, line 87 to page 2, line 3) that is affixed to the interface about the circumference of the containment envelope, such that the application of a small-amplitude force to a pull tab disposed at a non- affixed free end of 
Regarding claim 7, Algida teaches a projection integral to and extending from the distal end of the second section (see figure 3, item 14, 23; figure 4, item 24) and that a frozen dessert “can be” frozen about and supported by the projection during consumption of the frozen dessert.  Zuric teaches a similar concept in figure 3 and 5.
Regarding claim 8, Algida teaches that the containment envelope comprises a single piece of flexible, lightweight material (see the figures and page 2, line 52); and the interface comprises a circumferential scoring or perforation (see figure 1, item 17 or 18; page 1, line 87 to page 2, line 3; page 2, lines 55-60; page 2, line 64-69) dividing the containment envelope into first and second sections.  Regarding the limitation of, “the circumferential scoring or perforation decreases the thickness of the containment envelope along the length of the scoring or perforation to facilitate disengagement of the first and second sections,” it is noted that scoring as taught by Algida would have been known to one having ordinary skill in the art to mean that the film is scored such that its thickness is reduced in the scored portion for facilitating removal of the upper section of the  package.  Nonetheless, Bambagioni evidences scoring to reduce thickness (page 6, lines 7-10).
Regarding claim 9, the combination applied to claim 1 teaches that the retainer comprises a circumferential ring disposed about the proximal end of the second section, wherein the circumferential ring is configured to maintain the proximal end of the second section in a fully open, drip-catching position after disengagement of the first section.
Regarding claim 10. Verma teaches that circumferential ring is made of a lightweight plastic material (see paragraph 28, “thermoplastic polymer”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 9 above, and in further view of Fleming (US 20110226914).  
Claim 11 differs from the combination in specifically reciting that, “the circumferential ring is made of a lightweight cardboard.”
It is noted however, that Fleming teaches a circumferential ring that can be secured to a mouth of a flexible container (paragraph 2) and where the circumferential ring can be made of paper, cardboard as well as plastic (see paragraph 28). Verma is not seen to be limiting as to the particular materials for the support ring (paragraph 28). 
To thus modify the combination, and to include materials such as paper or cardboard, would have been obvious to one having ordinary skill in the art, as an obvious matter of engineering and/or design based on conventional material used for a similar purpose of providing support to keep a mouth of a flexible container in an open configuration.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 2 above, and in further view of Hamlet (US 20190352071) and Barnell (US 20190060050).  
Claim 3 differs from the combination, as applied to claim 2 in specifically reciting that, “the first and second sections are engaged at the interface by an adhesive, and wherein the release actuator is affixed along the interface by an adhesive.”
It is noted however, that Hamlet teaches flexible packages, where a first section (figure 1, item 15) and a second section (figure 1, item 10) can be secured together via a perforation and made from a single section of material (paragraph 37) or can be made from separate pieces that are adhered together (see paragraph 37), thus teaching first and second sections that are engaged at an interface by an adhesive.  Hamlet also teaches the use of a release actuator for separating a first section from a second section (see figure 6c, item 21; paragraph 36).  As the combination already teaches separable first and second sections of a flexible food package, to thus modify the combination and to use either a single sheet that is separable or to use two sections that are engaged at the interface by an adhesive and which includes a pull tab for facilitating separation thereof, would have been obvious to one having ordinary skill in the art, as a substation of one conventional expedient for another.  That is, to make the separable portions from one sheet versus two sheets adhered to each other is seen to have been an obvious matter of engineering and/or design, especially as it has been recognized in the art to provide this separation via a unitary pieces or two individual pieces adhered together.  
Regarding the release actuator affixed along the interface by adhesive, it is noted that Zuric evidences the use of adhesive table to reinforce the interface between the two sections (see page 3, lines 1-2).  It is further noted that Barnell teaches a similar separation of two portions (112, 114) where the portions (112, 114) are engaged at the . 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 2 above, and in further view of Hamlet (US 20190352071), Osgood (US 20050050851), Uribe (US 20110192738) and Kozarsky (US 20130277367). 
Claim 4 differs from the combination applied to claim 2 in specifically reciting, “wherein the first and second sections are engaged at the interface by partially melting portions of the respective sections that are in contact at the interface, and wherein the release actuator is affixed along the interface by partially melting the release actuator when in contact with the interface.”
Claim 5 differs from the combination applied to claim 2 in specifically reciting, “wherein the first and second sections are engaged at the interface by an adhesive, and wherein the release actuator is affixed along the interface by partially melting the release actuator when in contact with the interface.”
Claim 6 differs from the combination, as applied to claim 2 in specifically reciting, "wherein the first and second sections are engaged at the interface by partially melting portions of the respective sections that are in contact at the interface, and wherein the release actuator is affixed along the interface by an adhesive.
It is noted however, that Hamlet teaches flexible packages, where a first section (figure 1, item 15) and a second section (figure 1, item 10) can be secured together via a perforation and made from a single section of material (paragraph 37) or can be made from separate pieces that are heat sealed together or
Regarding the release actuator being “affixed along the interface by partially melting the release actuator when in contact with the interface,” it is noted that Uribe teaches heat sealing a release actuator at the interface where two portions of a flexible package are to be separated (see paragraph 9) as well as an adhesive (paragraph 9 “gluing”).  Kozarsky also teaches a first and second separable portion (12, 14, see figure 4) and where the interface can have a tear tape (32) that is heat sealed to the interface rather than adhered (see paragraph 25).
Regarding the release actuator being affixed along the interface by an adhesive, Kozarsky teaches that the tear tap can be adhered at the interface or can be heat sealed (see paragraph 25).
As heat sealing is known to use melting of the materials to fuse together, to thus modify the combination, which already teaches a release actuator and to either partially melt by heat sealing the release actuator to the interface or to use an adhesive would have been an obvious matter of engineering and/or design based on known expedients for how one can secure a release actuator to a separating interface.  

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, and in further view of Mykleby (US 3423008) and Torrison (US 2362595).
Claim 12, the combination applied to claim 1 teaches that the retainer “is sufficiently rigid and configured to maintain the proximal end of the second section in a fully open, drip-catching position after disengagement of the first section.”
Claim 12 differs from the combination applied to claim 1 in specifically reciting “wherein the retainer comprises folded-back extensions formed by folding back extensions of the second section that project from locations about the proximal end of the second section, then affixing the folded-back extensions to a side wall of the second section.”
However, Mykleby teaches folded back extensions (see figure 11, item 6, 6a, 6b; 8,c, d, e, f), which are affixed to a side wall of the second section (see figure 11, item 24, figure 14; column 8, lines 66-70; column 6, lines 38-39 - “adhesive coating”).  Mykleby teaches that the folding provides strength to the opening portion of the package (see column 3, lines column 4, lines 8-12).  Torrison also teaches extensions that are folded back and adhered to the proximal end of the second section for providing stiffening and reinforcement of the upper edge of the holder (see page 1, right column 32-37).  
To thus modify the combination and to provide folded portions of the retainer that are affixed to a side wall of the second section would thus have been obvious to one having ordinary skill in the art, for the known purpose of providing rigidity near the proximal end of the second section so as to keep the proximal end in an open configuration to allow for collection of melting frozen dessert.  
Regarding claim 13, in view of Mykleby and Torrison, the combination suggests the use of an adhesive to affix the folded back extensions.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 12 above, and in further view of Fisher (US 20140001250).
Regarding claim 14, the claim differs from the combination applied to claim 12 in specifically reciting, “wherein the folded-back extensions are affixed to the side wall of the second section by partially melting each respective folded-back extension and side wall when brought into contact.”
However, it is noted that the use of partially melting would also have been a function of the particular materials of construction and the requisite degree of adhesion desired.  In any case, Fisher teaches a flexible package which has a retainer for keeping the package open (figure 9, 10, item 120; abstract; paragraph 4) that can be secured to the sidewall by adhesives, bonding, fusion (see paragraph 41, 43).  To thus modify the combination and to use bonding, fusion (i.e. partial melting) would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design, based on conventional expedients for how to secure the folded back extension to the second portion wall for providing rigidity to the opening portion of the second section of the package.


Claims 15-17 are rejected under 35 U.S.C 103 as being unpatentable over the combination as applied to claim 1 above, and in further view of Carton (FR 454735), Curtis (US 5160196) and Marshall (US 20120104004).
Regarding claim 15, the combination applied to claim 1 teaches that the retainer “is sufficiently rigid and configured to maintain the proximal end of the second section in a fully open, drip-catching position after disengagement of the first section.”
Claim 15 differs in specifically reciting, “wherein the retainer comprises rolled-back extensions formed by rolling back extensions of the second section that project from locations about the proximal end of the second section, then affixing the rolled-back extensions to a side wall of the second section.”
However, Carton teaches that it has been conventional in the art to provide a flexible package lined with a rigid ring (see paragraph 15 of the machine translation) which would obviously have kept the upper portion of the flexible package in an open configuration.  In figure 2, it appears that Carton shows the flexible package having a rolled over section over the rigid ring.  If it could have been construed that this was not the case, then it is noted that Curtis teaches flexible packaging where there is a reinforcing element in an upper section of the bag (see figure 2, item 32), which similarly provides reinforcement to the opening so that it can remain in an open configuration (column 1, lines 23-30; column 3, lines 16-29).  Curtis further teaches that the folded over portion (18, 20, 26) are affixed together such as by thermowelding but where other expedients can also be used (see column 3, lines 1-10).   
To thus modify the combination, which already desirably uses a retainer for facilitating keeping the second section in an open configuration for collecting melting frozen dessert, and to use a rolled extension that is affixed to a side wall of the second section would have been obvious to one having ordinary skill in the art, as a substitution 
Regarding claims 16- 17, Curtis teaches that the rolled over extensions can be thermowelded to the side wall and therefore is seen to suggest a partial melting of the rolled over portions for securing.  Thermowelding would have been known to one having ordinary skill in the art as providing of the surfaces to be bonded for securing them together, where such a melting of the surface can also read on resulting in using an adhesive.  Marshall further evidences the use of adhesive (see paragraph 15, 35 - “glue”) for securing a rolled edge to itself (see figure 3).  As the claim is directed to a product and not the method of making the product, it is noted that the particular conventional type of bonding mechanism that one chose to employ would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on known factors such as the particular materials of construction and the requisite degree of adhesion that was desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP 310578 and FR 1212674 disclose frozen dessert packages that can collect drippings from the frozen desserts.
KR 2017074368 discloses frozen dessert packages that have separable portions
US 1669237, US 1920995, US 2450364 disclose frozen dessert packages that can collect drippings from the desserts
US 20040231356 discloses a frozen dessert package with two separable flexible portions that encase a frozen dessert (figure 2)
US 20100230407, US 6022144, US 5184896 circular structures to keep flexible packages in an open configuration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792